 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD THOMAS,                                     No. 2:18-cv-2712 DB P
12                       Petitioner,
13           v.                                          ORDER
14    T. FOSS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a disciplinary

19   hearing result issued while housed at CSP-Corcoran. Kings County, where CSP-Corcoran is

20   located, is part of the Fresno Division of the United States District Court for the Eastern District

21   of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

25   will not rule on petitioner’s request to proceed in forma pauperis.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Fresno; and
                                                        1
 1            3. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5

 6   Dated: October 29, 2018
 7

 8
     /bh
 9   thom2712.109

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
